                   Case 18-12684-LSS             Doc 483       Filed 07/15/19        Page 1 of 5



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re                                                           §        Chapter 11
                                                                §
FAIRWAY ENERGY, LP, et al.,1                                    §        Case No. 18-12684 (LSS)
                                                                §
                    Debtors.                                    §        (Jointly Administered)
                                                                §


              DECLARATION OF JAMES DALOIA OF PRIME CLERK LLC
          REGARDING THE SOLICITATION OF VOTES AND TABULATION OF
                  CAST ON THE FIRST AMENDED JOINT PLAN OF
                 LIQUIDATION OF THE DEBTORS AND DEBTORS IN
         POSSESSION PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

           Pursuant to 28 U.S.C. § 1746, I, James Daloia, declare under the penalty of perjury that the

following is true and correct to the best of my knowledge, information, and belief:

           1.       I am a Senior Director of Solicitation and Public Securities at Prime Clerk LLC

(“Prime Clerk”), located at One Grand Central Place, 60 East 42nd Street, Suite 1440, New York,

New York 10165. I am over the age of eighteen years and not a party to the above-captioned

action. Unless otherwise noted, I have personal knowledge of the facts set forth herein.

           2.       I submit this Declaration with respect to the solicitation of votes and the tabulation

of ballots cast on the First Amended Joint Plan of Liquidation of the Debtors and Debtors in

Possession Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 392] (as amended and

supplemented, the “Plan”).2 Except as otherwise noted, all facts set forth herein are based on my

personal knowledge, knowledge that I acquired from individuals under my supervision, and my

review of relevant documents. I am authorized to submit this Declaration on behalf of Prime Clerk.


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal tax identification
      number, include: Fairway Energy, LP (4200); Fairway Energy Partners, LLC (7914); and Fairway Energy GP,
      LLC (7808). The location of the Debtors’ service address is Three Riverway, Suite 1450, Houston, Texas 77056.
2
      All capitalized terms used by not otherwise defined herein have the meanings ascribed to them in the Plan or
      Disclosure Statement Order (as defined below).
               Case 18-12684-LSS          Doc 483      Filed 07/15/19     Page 2 of 5



If I were called to testify, I could and would testify competently as to the facts set forth herein.

       3.      This Court authorized Prime Clerk’s retention as the claims and noticing agent and

the administrative advisor to the above-captioned debtors and debtors in possession (collectively,

the “Debtors”) pursuant to the Order Authorizing Retention and Appointment of Prime Clerk as

Claims and Noticing Agent, dated November 28, 2018 [Docket No. 35] and Order Authorizing

Employment and Retention of Prime Clerk LLC as Administrative Advisor Nunc Pro Tunc to the

Petition Date, dated December 20, 2019 [Docket No. 94] (collectively, the “Retention Orders”).

The Retention Orders authorize Prime Clerk to assist the Debtors with, among other things, the

service of solicitation materials and tabulation of votes cast to accept or reject the Plan. Prime

Clerk and its employees have considerable experience in soliciting and tabulating votes to accept

or reject chapter 11 plans.

        Service and Transmittal of Solicitation Packages and the Tabulation Process

       4.      Pursuant to the Order (I) Scheduling Combined Hearing on Approval of Disclosure

Statement and Confirmation of Plan of Liquidation, (II) Conditionally Approving Disclosure

Statement, (III) Establishing Procedures for Solicitation and Tabulation of Votes on Plan, and (IV)

Approving Related Matters [Docket No. 397] (the “Disclosure Statement Order”), the Court

established procedures to solicit votes from and tabulate ballots submitted by holders entitled to

vote on the Plan (the “Solicitation Procedures”).         Prime Clerk adhered to the Solicitation

Procedures outlined in the Disclosure Statement Order and the Ballots, which were distributed to

parties entitled to vote on the Plan. I supervised the solicitation and tabulation performed by Prime

Clerk’s employees.




                                                   2
              Case 18-12684-LSS          Doc 483      Filed 07/15/19     Page 3 of 5



       5.      The Solicitation Procedures established May 29, 2019, as the date (the “Voting

Record Date”) for determining which creditors were entitled to vote on the Plan. Pursuant to the

Plan and the Solicitation Procedures, only certain holders of claims as of the Voting Record Date

in the following classes were entitled to vote (the “Voting Classes”):

                 Class                               Claims
                   2           Prepetition Credit Agreement Secured Claims

                   4                     General Unsecured Claims

       6.      In accordance with the Solicitation Procedures, Prime Clerk worked closely with

the Debtors and their advisors to identify the holders entitled to vote in the Voting Classes as of

the Voting Record Date and to coordinate the distribution of solicitation materials to these holders.

In addition, Prime Clerk coordinated the distribution of solicitation materials to holders of public

securities in the Voting Classes in accordance with procedures commonly used to serve solicitation

materials on holders of public securities. A detailed description of Prime Clerk’s distribution of

solicitation materials is set forth in Prime Clerk’s Affidavit of Service of Solicitation Materials,

which was filed with this Court on June 12, 2019 [Docket No. 428].

       7.      In connection with the solicitation, Prime Clerk also worked with Debtors’ legal

counsel to develop and implement procedures for handling mail that was returned for incorrect

addresses. In those instances where a Solicitation Package or Opt Out Package were returned,

Prime Clerk researched to identify alternative addresses or persons to direct the information. Only

one return mail involved a Class 4 creditor. In regard to that one creditor, additional ballots were

successfully delivered to an alternative address and the creditor did not submit a ballot.

       8.      In accordance with the Solicitation Procedures, Prime Clerk received, reviewed,

determined the validity of, and tabulated the ballots submitted to vote on the Plan. Each ballot

submitted to Prime Clerk was date-stamped, scanned, assigned a ballot number, entered into Prime


                                                 3
              Case 18-12684-LSS         Doc 483       Filed 07/15/19    Page 4 of 5



Clerk’s voting database, and processed in accordance with the Solicitation Procedures. To be

included in the tabulation results as valid, a ballot must have been (a) properly completed pursuant

to the Solicitation Procedures, (b) executed by the relevant holder entitled to vote on the Plan (or

such holder’s authorized representative), (c) returned to Prime Clerk via an approved method of

delivery set forth in the Solicitation Procedures, and (d) received by Prime Clerk by 4:00 p.m.,

prevailing Eastern Time, on July 8, 2019, 2019 (the “Voting Deadline”), unless waived by the

Debtors.

       9.      All valid ballots cast by holders entitled to vote in the Voting Classes and received

by Prime Clerk on or before the Voting Deadline were tabulated pursuant to the Solicitation

Procedures.

       10.     The final tabulation of votes cast by timely and properly completed ballots received

by Prime Clerk is attached hereto as Exhibit A.

       11.     A report of all ballots excluded from the final tabulation prepared by Prime Clerk,

and the reasons for exclusion of such ballots, is attached hereto as Exhibit B.



                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                  4
              Case 18-12684-LSS         Doc 483      Filed 07/15/19     Page 5 of 5



       Pursuant to 28 U.S.C. § 1746, to the best of my knowledge, information and belief, I

declare under penalty of perjury that the foregoing information concerning the distribution,

submission, and tabulation of ballots in connection with the Plan is true and correct.



Dated: July 12, 2019
